MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                               Jun 10 2016, 8:45 am
regarded as precedent or cited before any                                CLERK
court except for the purpose of establishing                         Indiana Supreme Court
                                                                        Court of Appeals
the defense of res judicata, collateral                                   and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Zachary A. Witte                                         Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tyron R. E. White,                                       June 10, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A05-1511-CR-1872
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1504-F6-284



Bradford, Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-1872 | June 10, 2016         Page 1 of 5
[1]   On Mach 30, 2015, Fort Wayne Police Officer P. Bartrom went to Appellant-

      Defendant Tyron White’s residence to serve a warrant. During the execution of

      this warrant, White fled from officers which led to Bartrom being injured.

      Appellee-Plaintiff the State of Indiana (“the State”) subsequently charged White

      with Level 6 felony resisting law enforcement. White pled guilty and received a

      two-and-a-half-year sentence. On appeal, White claims that his sentence was

      inappropriate in light of the nature of his offense and his character. We affirm.



                            Facts and Procedural History
[2]   On March 30, 2015, Fort Wayne Police Officer Bartrom went to White’s

      residence to serve an arrest warrant. Officer Bartrom approached the rear of the

      house while another officer went to the front. After hearing some commotion

      from inside, Officer Bartrom saw White open the back door at which point

      Officer Bartrom ordered him to stop. White attempted to flee and, as Officer

      Bartrom attempted to follow him through the doorway, White shut the door,

      causing Officer Bartrom’s right arm to break through one of the window panes

      in the center of the door. Officer Bartrom suffered two large cuts to his right

      forearm approximately two inches in length which began “rapidly bleeding.”

      Appellant’s App. 22.


[3]   On April 3, 2015, White was charged with Level 6 felony resisting law

      enforcement, to which he pled guilty. On October 23, 2015, White was

      sentenced to two-and-a-half years with one-and-a-half years executed and the

      remaining year suspended to probation.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-1872 | June 10, 2016   Page 2 of 5
                                 Discussion and Decision
[4]   White contends that his two-and-a-half-year sentence is inappropriate in light of

      the nature of his offense and his character. “Ind. Appellate Rule 7(B)

      empowers us to independently review and revise sentences authorized by

      statute if, after due consideration, we find the trial court’s decision

      inappropriate in light of the nature of the offense and the character of the

      offender.” Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App. 2013), trans.

      denied. “An appellant bears the burden of showing both prongs of the inquiry

      favor revision of [his] sentence.” Id. (citing Childress v. State, 848 N.E.2d 1073,

      1080 (Ind. 2006)). “We must give ‘deference to a trial court’s sentencing

      decision, both because Rule 7(B) requires us to give due consideration to that

      decision and because we understand and recognize the unique perspective a

      trial court brings to its sentencing decisions.’” Gil v. State, 988 N.E.2d 1231,

      1237 (Ind. Ct. App. 2013) (quoting Trainor v. State, 950 N.E.2d 352, 355-56

      (Ind. Ct. App. 2011), trans. denied.).


[5]   The nature of White’s offense does little to justify a revision of his sentence.

      White intentionally slammed a door on Officer Bartrom, did so with enough

      force that Bartrom’s arm broke through a window pane, and “continued to

      push the door until it was shut with [Officer Bartrom’s] arm still stuck through

      the window.” Appellant’s App. p. 77. The resulting injury was not minor and

      far exceeded what was necessary to establish the “bodily injury” element of the

      offense. Officer Bartrom received two large cuts which were “rapidly bleeding”

      and left severe scars which were clearly visible six months later. Id.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-1872 | June 10, 2016   Page 3 of 5
[6]   White’s character, as evidenced by his criminal history, also justifies his

      enhanced sentence. “The significance of a criminal history in assessing a

      defendant’s character and an appropriate sentence varies based on the gravity,

      nature, and number of prior offenses in relation to the current offense.”

      Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007). White was just

      twenty years old at the time of sentencing and had already accrued five juvenile

      delinquency adjudications, three of which would have been felonies if

      committed by an adult, including Class B felony arson. The remaining

      adjudications were for battery and resisting law enforcement. Since reaching

      adulthood, White has been convicted of misdemeanor domestic battery and

      misdemeanor resisting law enforcement. White was released on bond for the

      battery case when he committed the instant offense, and proceeded to commit

      the misdemeanor resisting law enforcement while out on bond for the instant

      offense. The current conviction is White’s fourth for resisting law enforcement

      and shows that previous efforts at rehabilitation and leniency have done

      nothing to reform his behavior. White argues that he was a contributing

      member of society working two jobs and taking classes at IVY Tech. However,

      the trial court noted that White quit both jobs seven months prior to the

      sentencing hearing.


[7]   We reiterate that the question under Appellate Rule 7(B) analysis is “not

      whether another sentence is more appropriate” but “whether the sentence

      imposed is inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App.

      2008). Based on White’s extensive criminal history in a relatively short period


      Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-1872 | June 10, 2016   Page 4 of 5
      of time and the severity of Officer Bartrom’s injuries, we cannot say that

      White’s sentence is inappropriate in light of the nature of the offense or his

      character.


[8]   The judgment of the trial court is affirmed.


      Bailey, J., and Altice, concur.




      Court of Appeals of Indiana | Memorandum Decision 02A05-1511-CR-1872 | June 10, 2016   Page 5 of 5